Citation Nr: 1445287	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches (or "headaches").  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to a disability rating for headaches separate from the rating assigned for service-connected fibromyalgia.  

4.  Entitlement to a disability rating for IBS separate from the rating assigned for service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had periods of active duty from January 1982 to May 1982, from November 1995 to December 1995, from August 1996 to December 1996, and from October 2004 to November 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), more than five years ago.  

In August 2013, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's decision, and remanded the matter to the Board for action consistent with the terms of the JMR.

The issues of entitlement to disability ratings for headaches and IBS separate from the rating assigned for service-connected fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Headaches are due to the Veteran's service-connected fibromyalgia.  

2.  IBS is due to the Veteran's service-connected fibromyalgia


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  

2.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case presents a complex situation regarding the evaluation of disabilities both individually and as part of another disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013.  The secondary condition shall be considered a part of the original condition.  Id.  

VA received the Veteran's claim of entitlement to service connection for headaches and IBS in August 2008 and denied those claims in the February 2009 rating decision on appeal.  In March 2009, VA received the Veteran's claim of entitlement to service connection for fibromyalgia and granted that claim in a July 2009 rating decision.  

In a March 2013 Fibromyalgia Disability Benefits Questionnaire, a VA examiner indicated that she had examined the Veteran and reviewed the claims file.  In a section for findings, signs, and symptoms, the examiner addressed the question of what signs and symptoms were attributable to her fibromyalgia.  The examiner indicated that irritable bowel symptoms and migraine headaches are attributable to the Veteran's fibromyalgia.  It is thus clear that IBS and headaches are "service connected".

As the Board attempted to explain to the Veteran in the prior decision (see page five of the Board's August 2013 decision), this finding does not necessarily provide the Veteran additional compensation benefits:  As the Board noted in the prior decision, without consideration of the IBS and headaches, it would be impossible to award the Veteran a 40 percent evaluation for the fibromyalgia (that disability evaluation appears to take into consideration these problems).  As stated in the Board's prior decision:  "In other words, the VA would simply be increasing one evaluation while reducing another in equal amount."  In any event, in light of the JMR, and to avoid any misperception, the Board will "grant" service connection for this disabilities.  This finding does not suggest that the two problems are separate and distinct from the fibromyalgia, but instead recognizes what was cited within the Board's prior decision:  The two problems are associated with a service connected disability (fibromyalgia).  The evaluation of the problems is not before the Board at this time. 

As the requirements for service connection for migraine headaches and IBS have been met, service connection must be granted for migraine headaches and IBS.  
38 C.F.R. § 3.310.  This decision thus resolves the appeal of the August 2008 rating decision as to service connection for these conditions.  As this decision is not unfavorable to the Veteran, no discussion is necessary as to whether VA has met its duties to notify and assist the Veteran in obtaining evidence to substantiate her claims of entitlement to service connection for migraine headaches and IBS.  

ORDER

Service connection for migraine headaches is granted.  

Service connection for IBS is granted.  

REMAND

An appellant has a right, as a matter of law, to compliance with a remand of the Court.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board must therefore remand the ratings issues to the AOJ in order to comply with the terms of the JMR.  In that JMR, the Parties referred to VA examinations and opinions upon which the Board had relied in its August 2013 decision.  They stated that "[a]t a minimum the June 2009, January 2010, and November 2011 opinions are unclear and should be returned for clarification."  They also stated as follows:  "In the instant case, the parties agree that in light of the confusing nature of the examiners' description of Appellant's symptomatology, an additional examination should be sought for clarification."  

In this regard, the Board must note the inherent difficulties in effectively evaluating fibromyalgia, a multi-symptom problem.  It is not uncommon for the findings of one doctor to be different than another's regarding the assessment of this problem, which appears to be the source of much of the JMR's concern.     

The Board wishes to avoid additional delay in the adjudication of the Veteran's case.  A detailed review of the record and JMR does not clearly indicate if the JMR is ordering that the Board should send this case back to all three examiners (the June 2009, January 2010, and November 2011 opinions) for clarification.  As it appears to the Board that the most favorable (and efficient) development consistent with the terms of the JMR is to provide a new examination and obtain a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his IBS and headaches.  The claims file must be provided to the examiner and the examiner must indicate review of the claims in his or her report.  The examiner is asked to address the following:  

a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headaches disability is a condition separate and apart from her fibromyalgia.  The nature and extent of the problem should be evaluated.     

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's IBS disability is a condition separate and apart from her fibromyalgia.  The nature and extent of the problem should be evaluated.   

2.  Adjudicate the issues of entitlement to a disability rating for headaches and a disability rating for IBS separate from the rating assigned for service-connected fibromyalgia.  This is a complex situation:  The critical question in this case is whether the evaluation of these problems separately will provide the Veteran additional compensation benefits, or would lead to a reduction of the fibromyalgia evaluation, with the Veteran receiving the same overall disability evaluation. 

If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case, allow an appropriate opportunity to respond thereto, and then return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


